image01.jpg [image01.jpg]
Exhibit 10.1


8/27/2020


To Sarah Glickman




Offer of Employment


Dear Sarah:
Congratulations on this offer, and we’re excited to welcome you to Criteo!
Criteo Corp. (“Criteo” or the “Company”), is pleased to offer you the position
of Chief Financial Officer, reporting to the Chief Executive Officer. The terms
of your position with the Company, should you accept this offer, will be as set
forth below:
Position and Salary. When you join the Company, your annual base salary will be
$450,000 (your "Salary") less applicable taxes, deductions and withholding. Your
Salary will be payable in accordance with the Company’s standard payroll
practices and generally subject to annual review. You will generally work out of
the Company’s offices in New York City or Paris, France, but will be expected to
travel as required.
Performance Bonus. In addition to your Salary, you will also be eligible to
participate in the Criteo Executive Bonus plan (the “Bonus”), with an annualized
target of 75% of your Salary (the “Target Bonus”) less applicable taxes,
deductions and withholdings. Target incentives do not constitute a promise of
payment. Your actual bonus payout, if any, will depend on factors such as
Criteo’s financial performance and management’s assessment of your group or
individual performance, and will be determined in accordance with and subject to
the terms of the plan. Your annual bonus shall not exceed 200% of the Target
Bonus. At any time, Criteo may change, at its sole discretion, the way this
bonus is structured, calculated and paid.
Sign-on Bonus. A sign-on bonus of $100,000 will be paid as part of the first
regularly scheduled payroll payment, less required deductions for state and
federal withholding tax, social security and all other employment taxes and/or
authorized payroll deductions. You agree to repay the above sign-on bonus, net
of payroll deductions, in the event that your employment is terminated i) by you
other than for Good Reason or ii) by the Company for Cause, in either case
during the first twelve months of your employment
Equity. As part of the Criteo team, we strongly believe that ownership of the
Company is an important factor to our success.  Therefore, as part of your
compensation, management will recommend to the Board of Directors of the
Company’s parent Criteo S.A. (the “Board”), and subject to approval by the Board
at its next meeting, that you be granted the following equity:
a grant of (i) time-based restricted stock units (“RSUs”) with a grant date fair
market value equal to $1,375,000, as determined in the Board’s discretion and
(ii) performance-based stock units (“PSUs”) with a grant date fair market value
equal to $1,375,000, as determined in the Board’s discretion. Performance
measurement attached to your PSU grant will be determined by the board of
directors of the Company at the time of the grant. The RSUs and PSUs will be
subject to Criteo SA’s then current Performance-Based Free Share/Restricted
Stock Units Plan; and will vest according to the following schedule: 50% of the
RSUs (and 50% of the PSUs earned at the end of the one year PSU measurement
period) will vest on the second anniversary of the grant date, with the
remaining RSUs (or in the case of PSUs, remaining earned PSUs) vesting equally
per quarter on a quarterly basis for the following 2 years. Vesting of the RSUs
and PSUs are, of course, contingent on your continued employment with the



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


Company. If you leave the Company after the first anniversary of the grant date
of your RSUs or PSUs but prior to the second anniversary of the grant date of
your RSUs or PSUs, you will still receive a prorated portion of your RSUs or
earned PSUs on the second anniversary of the grant date. The prorated portion
will be between 25% and 50%, depending on when during the second year you leave
the Company.
Benefits. A significant part of your total compensation is derived from the
benefits that Criteo provides. As a Company employee, you will be eligible to
participate in the Company’s benefits plans and programs, subject to the
eligibility requirements and terms and conditions of each such plan or program.
Supplemental information will be provided to you detailing the Company’s
benefits plans and programs. The Company may change or terminate such benefit
plans or programs at any time in its sole discretion.
Vacation. You will be eligible to accrue vacation twenty (20) days per year
You can accrue up to 1.5 times your applicable annual accrual rate (the “Accrual
Cap”). Once you reach the Accrual Cap, you will cease accruing vacation until
you use days and take your available balance below the Accrual Cap. Additional
time off (floating days, Criteo holidays, summer days, sick time, etc.) are
covered in a “Paid Time Off” policy to be provided separately.
Relocation Benefits. In the event of a potential international relocation to our
headquarters located in Paris, France, you will be provided with the following
additional relocation benefits for a period of up to three (3) years from the
date of relocation:
a)Relocation Allowance. You will be eligible to receive are location allowance
(the “Relocation Allowance”) up to $50,000 in reimbursement for reasonable and
actual, out-of-pocket expenses incurred by you in connection with your
relocation from the United States to Paris, France, including airfare for you
and your spouse and children, furniture and household goods moving expenses,
incidentals and the cost of temporary housing for up to two (2) months; provided
that, to obtain the Relocation Allowance, you must (i) promptly submit expenses
with appropriate supporting documentation in accordance with Company’s policies
and (ii) utilize vendors selected by Company in connection with your relocation.
Any Relocation Allowance that you are entitled to receive shall be paid within
the year following your relocation. The Company may elect to pay such expenses
directly to the applicable providers.
b)Tax Assistance. Company shall provide you with reasonable tax assistance
services for tax year in which the relocation date occurs, and for each tax year
thereafter during the term of your assignment (including tax year in which
termination occurs).
c)Immigration Assistance. Company shall provide you with reasonable immigration
assistance services for you, your spouse and children in connection with your
relocation from the United States to Paris, France.
d)Home Country Airfare. Company shall pay the cost of airfare for you, your
spouse and children for up to one (1) visit to your home country per calendar
year during the term of your employment with Company.
e)Housing Allowance. Company shall pay a monthly housing allowance equal to
$5,000 per month (or the equivalent amount in Euros) (net after required
deductions for state and federal withholding tax, social security, social
contributions, and all other applicable taxes and authorized payroll deduction)
for the period commencing immediately upon employee obtaining housing in Paris,
France, and ending on the third anniversary of such date (or, if earlier, in the
month during which the Termination Date occurs). For purposes of the netting



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


calculation described in the preceding sentence, “required deductions” will be
calculated at the highest marginal tax (and other withholding) rates, regardless
of the actual withholding rates used.
f)Schooling allowance. For a period of three years from the date of relocation,
Company shall pay a for schooling and application fees up to a maximum amount of
$10,000 per year per child, net of taxes during assignment in Paris, France.
Repatriation support. Upon the end of the potential international relocation to
our headquarters in Paris, France, you will be entitled to the following
benefits:


a)Home Country Airfare . Company will support the airfare to return to your home
country for you, your spouse and children.
b)Removal of household goods and reasonable moving expenses.
c)Temporary accommodation: the Company will cover the cost of temporary
accommodation in the US for up to one (1) month.
Protective Covenants Agreement. By signing this letter agreement, and as a
condition to your employment with the Company, you agree to sign the Company’s
standard form of Protective Covenants Agreement.
No Conflicts. You represent and warrant to the Company that you are not bound by
the terms of a non-competition or any other agreement with a former employer or
other third party, or any other order, judgment or decree of any kind, which
would preclude you from being employed by the Company or which would preclude
you from effectively performing your duties for the Company. You further warrant
that you have the right to make all disclosures that you have made or will make
to the Company during the course of your employment by the Company. You agree
that you shall not disclose to the Company, or otherwise use in connection with
the services you render on behalf of the Company, any confidential or other
proprietary information belonging to a former employer or other third party. You
represent and warrant that you have returned to all prior employers any and all
of their confidential or proprietary information or other property.
At-Will Employment. Please understand that this letter does not constitute a
contract of employment for any specific period of time, but will create an
employment “at-will”, meaning that either you or the Company may terminate your
employment at any time and for any reason, with or without cause. Although your
job duties, title, compensation and benefits, as well as the Company’s Human
Resources policies and procedures, may change from time to time, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company.
Notice of Termination. Notwithstanding the forgoing, in the event you terminate
your employment with the Company for any reason, you agree, to the extent
practicable, to provide two (2) weeks prior written notice of such termination
to the Company. Subject to the Section “Severance” below, the Company shall have
the right at any time during such notice period to (i) reduce or change your
offices, duties and responsibilities, (ii) relieve you of your offices, duties
and responsibilities and place you on a paid leave-of-absence, and/or (iii)
waive or reduce such notice period with no further obligations to you, including
but not limited to, making any payments to you in lieu of notice.







--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


Termination and Severance.
a.Termination for Cause. Company may terminate your employment immediately at
any time for Cause (as defined below). In the event that your employment is
terminated in accordance with this Section, you shall be entitled to receive
only unpaid base salary then in effect, prorated to the date of your termination
of employment (the “Termination Date”). All other Company obligations to you
pursuant to this agreement shall be automatically terminated and completely
extinguished upon such termination for Cause. You shall not be entitled to
receive the Severance Benefits described below.
b.Involuntary Termination. In the event of any Involuntary Termination, you
shall be entitled to receive unpaid base salary then in effect, prorated to the
date of your termination of employment. In addition, subject to executing a
release as specified below, Company shall provide you with the following (the
“Severance Benefits”), and all other Company obligations to you pursuant to this
letter agreement shall be automatically terminated and completely extinguished
upon such Involuntary Termination:
i.Cash Severance. You shall receive, following the Termination Date, a lump sum
cash amount (less all applicable withholdings) equal to the sum of (i) the
product of (x) twelve (12), if the termination date is during the initial 12
months of employment (or if the current COVID-19 pandemic delays your planned
relocation to Paris, France but such relocation occurs during the initial 12
months of employment, then during the period from your date of employment and
ending 12 months after the date of such relocation), or six (6) if the
termination date is after such initial period, and (y) your monthly Base Salary
rate as then in effect, (ii) an amount equal to the product of (x) twelve (12),
if the termination date is during the initial 12 months of employment (or if the
current COVID-19 pandemic delays your planned relocation to Paris, France but
such relocation occurs during the initial 12 months of employment, then during
the period from your date of employment and ending 12 months after the date of
such relocation), or six (6) if the termination date is after such initial
period and (y) your annual Bonus target for the calendar year during which the
termination occurs, calculated based on the Bonus that would be paid to you if
your employment had not terminated and if all performance-based milestones were
achieved at the 100% level by both Company and you, such Bonus to be, solely for
the purpose of defining Severance Benefits, and (iii) all Bonus amounts earned
for completed performance periods prior to the Termination Date but which
otherwise remain unpaid as of the Termination Date.
ii.Continued Healthcare.
1.If you and your eligible dependents then participating in Company’s group
health insurance plans timely elect to receive continued healthcare coverage
pursuant to the provisions of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), and if applicable, you are receiving medical,
dental, life insurance and disability insurance in France, Company shall pay the
premiums for such coverage for you and your covered dependents through the
earlier of (i) twelve (12) months, if the termination date is during the initial
12 months of employment, or six (6) months if the termination date is after the
initial 12 months of employment and (ii) the first date on which you and your
covered dependents, if any, become eligible for healthcare coverage under
another employer’s plan(s) (the “COBRA Payment Period”). After Company ceases to
pay premiums pursuant to the preceding sentence, you may, if eligible, elect to
continue healthcare coverage at your expense in accordance the provisions of
COBRA.
2.Notwithstanding the foregoing, if Company determines, in its sole discretion,
that the payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended (the “Code”) or any statute or regulation of similar effect
(including but not limited to the 2010 Patient



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


Protection and Affordable Care Act, as amended), then in lieu of providing the
COBRA premiums, Company, in its sole discretion, may elect to instead pay you on
the first day of each month of the COBRA Payment Period, a fully taxable cash
payment equal to the COBRA premiums for that month, subject to applicable tax
withholdings (such amount, the “Special Severance Payment”), for the remainder
of the COBRA Payment Period. You may, but is not obligated to, use such Special
Severance Payment toward the cost of COBRA premiums.
c.Acceleration of Vesting Based upon a Change in Control Followed Involuntary
Termination. In the event of (i) a Change in Control and (ii) a subsequent
Involuntary Termination that occurs within one year of such Change in Control,
the vesting of all then unvested Equity Awards previously granted to you shall
accelerate to the extent set forth below, provided you have complied with all
aspects of this letter agreement including the execution and non-revocation of
the Release: unvested RSUs and PSUs shall vest in full; provided, however, that
the PSUs shall vest in the amount that would become vested assuming achievement
of the target level of performance; and provided further, however, that, in all
instances, (x) the provisions of the Criteo S.A. 2015 Time-Based Free Share Plan
and Criteo S.A. 2015 Performance-Based Free Share Plan which prohibit the
acceleration or shortening of the minimum vesting period of one year will
continue to apply, such that no RSUs or PSUs granted within the one-year period
prior to the Termination Date will vest hereunder, and (y) any PSUs or RSUs that
may become so vested pursuant to this Section will be subject to a holding
period until the second anniversary of the date of grant of the award, as
required by French law and the terms of the Plans, as applicable, and the free
shares relating to such vested RSUs or PSUs will be definitively acquired by
Executive no earlier than the expiration of the required holding period. The
award agreements pursuant to which your Company equity awards are granted shall
contain provisions that are consistent with those set forth in this Section 1.3.
d.Release and Forfeiture of Severance Benefits. The rights of you to receive or
to retain Severance Benefits pursuant to this agreement shall be in
consideration for, and subject to, (i) execution of and delivery to the Company
of a release of claims substantially in the form of Company’s standard release
agreement (the “Release”) and lapse of the period for revocation, if any, of the
Release on or before the sixtieth (60th) day following the Termination Date
without the Release having been revoked and (ii) your continued compliance with
any post-employment covenants as described in this agreement, its attachments
and exhibits.
e.Definitions of Certain Terms. Certain capitalized terms not otherwise defined
by this letter agreement shall have the following meanings:
i.“Cause” means (i) your material breach of this letter agreement or of any
lawful directive of the Company or Chief Executive Officer; (ii) your continued
failure or refusal to perform any of your material duties and responsibilities
of your position after written notice; (iii) your dishonesty, fraud or
misconduct with respect to the business or affairs of the Criteo group companies
which affects the operations or reputation of any of the Criteo group companies;
(iv) your indictment, conviction, or entering a plea of guilty or nolo
contendere for the commission of a felony or a crime involving material
dishonesty; or (v) your failure to adhere to the policies, practices, rules or
directives of the Company.  Notwithstanding the foregoing, “Cause” to terminate
your employment shall not exist unless (a) a written notice has first been
delivered to you by the Company (the “Cure Notice”), which Cure Notice (1)
specifically identifies the event(s) the Chief Executive Officer believes
constitutes Cause and (2) provides thirty (30) days from the date of such Cure
Notice for you to cure such circumstances (the “Cure Period”) and (b) you have
failed to timely cure such circumstances; provided that with respect to clauses
(iii) and (iv) of this paragraph, the Company shall not be required to deliver a
Cure Notice and such termination shall be effective immediately upon the
delivery of a written notice (the “Cause Termination Notice”). If (other than in
the case of clauses (iii) or (iv)) you fail to timely cure such circumstances in
accordance with the foregoing, the Company may send a Cause



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


Termination Notice to you, in which case you employment with the Company shall
thereupon be terminated for Cause.
ii.“Change in Control” means, with respect to any Equity Award, a “Change in
Control” or similar term as defined by the award agreement or equity-based
compensation plan of Company applicable to such Equity Award.
iii.“Involuntary Termination” means the occurrence of either (i) termination by
Company of your employment with Company for any reason other than Cause or
(ii) your Resignation for Good Reason. Company may terminate your employment
with Company without Cause at any time on thirty (30) days’ advance written
notice to you.
iv.“Resignation for Good Reason” means the voluntary resignation by you from
employment with Company within ninety (90) days following the initial existence,
without your express written consent, of any of the following conditions (each,
a “Good Reason”): (i) the failure by the Company to pay you any portion of his
salary within ten (10) business days of the date such compensation is due, (ii)
any requirement that he relocate or work at a location more than thirty five
(35) miles from the Company’s offices to which you report to work (excluding
reasonable travel requirements attendant to the performance or discharge of his
duties), (iii) any material diminution of your title, duties, responsibilities
or authorities as in effect immediately prior to the change (excluding for this
purpose, a diminishment of your responsibilities relating to Criteo S.A.’s
shares no longer being publicly traded so long as you continue to serve in the
position of Chief Financial Officer with substantially the same responsibility
and duties), (iv) any failure by the Company to comply with any provision of
this letter agreement, (v) the failure of any successor-in-interest to assume
all of the obligations of the Company under this letter agreement, or (vi) a
material reduction in salary or other material breach of this letter agreement
by the Company. Notwithstanding the foregoing, “Good Reason” to terminate the
your employment shall not exist unless (a) a written notice has first been
delivered to the Chief Executive Officer of the Company by you (the “Good Reason
Notice”), which Good Reason Notice (1) specifically identifies the event(s) that
the Company believes constitutes Good Reason and (2) provides 30 days from the
date of such Good Reason Notice for the Company to cure such circumstances (the
“Good Reason Period”) and (b) the Company has failed to timely cure such
circumstances. If the Company fails to timely cure such circumstances in
accordance with the foregoing, you may send a notice to the Company that you are
terminating your employment for Good Reason (“Good Reason Termination Notice”),
in which case his employment shall thereupon be terminated for Good Reason. If
any Good Reason Notice shall not have been delivered by you within ninety (90)
days following the date that you become aware of the purported existence of a
Good Reason event, or any Good Reason Termination Notice shall not have been
delivered by him within thirty (30) days following the end of the Good Reason
Period, then any purported termination of his employment relating to the
applicable event shall not be a termination for Good Reason hereunder and you
will be deemed to have consented to and forever waived the Good Reason event. If
the Company does timely cure or remedy the Good Reason event, then you may
either resign from his office without Good Reason or he may continue in office
subject to the terms of the agreement.
Outside Activities During Employment.
(a)During your employment with the Company, you will devote all of your business
time, best efforts and business judgment, skill and knowledge to the advancement
of the Company’s interests and to the discharge of your duties and
responsibilities under this letter agreement. You shall abide by all legal,
professional, ethical and Company requirements, rules, regulations, policies and
practices applicable to your work. The Company expects you to abide by all such
restrictions or obligations and to avoid any act that could pose a conflict as a
result of confidential, proprietary or trade secret information obtained by you
prior to your employment by the Company. By agreeing to become employed by the



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


Company, you represent that none of these restrictions or obligations is
inconsistent with your serving as an employee of the Company.


(b)During the term of your employment with the Company, you will not, without
the Company’s written consent, (1) form or attempt to form a business in
competition with the Company; (2) render or perform services of a business,
professional or commercial nature other than to or for the Company, either alone
or as an employee, consultant, director, officer or partner of another business
entity, whether or not for compensation, and whether or not such activity,
occupation or endeavor is similar to, competitive with or adverse to the
business or welfare of the Company; or (3) invest in or become a shareholder of
or consultant to another corporation or other entity, provided that your
investment solely as a shareholder in another corporation shall not be
prohibited hereby so long as such investment is not in excess of 1% of any class
of shares that are traded on a national securities exchange.
Entire Agreement. This letter and the agreements referred to in this letter
contain all of the terms of your employment with the Company and supersede any
prior understandings or agreements, whether oral or written, between you and the
Company. You acknowledge that you have not relied upon any representations (oral
or otherwise) other than those explicitly stated in this letter and the
agreements referred to in this letter.
Recoupment. Bonus, and other incentive and equity compensation paid or provided
to you, whether pursuant to this letter agreement or otherwise, shall be subject
to the terms and conditions of such policy of recoupment or claw back of
compensation as shall be adopted from time to time by the Board or its
Compensation Committee as it deems necessary or desirable, including for the
purpose of complying with the requirements of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (providing for recovery of erroneously
awarded compensation), Section 304 of the Sarbanes-Oxley Act of 2002 (providing
for forfeiture of certain bonuses and profits), and any implementing rules and
regulations of the U.S. Securities and Exchange Commission and applicable
listing standards of a national securities exchange adopted in accordance with
any such Act (any such policy, the “Claw Back Policy”). The terms and conditions
of the Claw Back Policy, including any changes to the Claw Back Policy put in
place after the date of this letter agreement, are hereby incorporated by
reference into this letter agreement.
Golden Parachute Payments. In the event that any of the severance payments and
other benefits provided by this letter agreement or otherwise payable to you
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the Code
(“Excise Tax”), then your severance payments and benefits under this letter
agreement or otherwise shall be payable either in full, or in such lesser amount
which would result in no portion of such severance payments or benefits being
subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in the receipt by you, on an after-tax basis, of the greatest amount of
severance payments and benefits under this letter agreement or otherwise,
notwithstanding that all or some portion of such severance payments or benefits
may be taxable under Section 4999 of the Code. Any reduction in the severance
payments and benefits required by this Section will made in the following order:
(i) reduction of cash payments; (ii) reduction of accelerated vesting of equity
awards other than stock options; (iii) reduction of accelerated vesting of stock
options; and (iv) reduction of other benefits paid or provided to you. In the
event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of your equity awards. If two or more equity awards are granted on the
same date, each award will be reduced on a pro-rata basis.



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


The professional firm engaged by Company for general tax purposes as of the day
prior to the date of the event that might reasonably be anticipated to result in
severance payments and benefits that would otherwise be subject to the Excise
Tax will perform the foregoing calculations. If the tax firm so engaged by
Company is serving as accountant or auditor for the acquiring company, Company
will appoint a nationally recognized tax firm to make the determinations
required by this Section. Company will bear all expenses with respect to the
determinations by such firm required to be made by this Section. Company and you
shall furnish such tax firm such information and documents as the tax firm may
reasonably request in order to make its required determination. The tax firm
will provide its calculations, together with detailed supporting documentation,
to Company and you as soon as practicable following its engagement. Any good
faith determinations of the tax firm made hereunder will be final, binding and
conclusive upon Company and you.
As a result of the uncertainty in the application of Sections 409A, 280G or 4999
of the Code at the time of the initial determination by the professional firm
described in this Section, it is possible that the Internal Revenue Service (the
“IRS”) or other agency will claim that an Excise Tax greater than that amount,
if any, determined by such professional firm for the purposes of this Section is
due (the “Additional Excise Tax”). you will notify Company in writing of any
claim by the IRS or other agency that, if successful, would require payment of
Additional Excise Tax. you and Company shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Excise Tax with respect to payments
made or due to you. Company shall pay all reasonable fees, expenses and
penalties of you relating to a claim by the IRS or other agency. In the event it
is finally determined that a further reduction would have been required under
Section 9.1(b) to place you in a better after-tax position, you shall repay
Company such amount within thirty (30) days thereof in order to effect such
result.
Compliance with Section 409A of the Code. The parties intend that this letter
agreement (and all payments and other benefits provided under this letter
agreement) be exempt from the requirements of Section 409A of the Code and the
regulations and ruling issued thereunder (collectively “Section 409A”), to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treasury Regulation Section 1.409A-1(b)(4), the involuntary
separation pay plan exception described in Treasury Regulation Section
1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A is applicable to
such payments, the parties intend that this letter agreement (and such payments
and benefits) comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A. Notwithstanding any other provision of
this letter agreement to the contrary, this letter agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this letter agreement to the contrary:
To the extent any payments or benefits payable under this letter agreement on
account of your termination of office or employment constitute a deferral of
compensation subject to Section 409A of the Code, no amount payable pursuant to
this letter agreement shall be paid unless and until you has incurred a
“separation from service” within the meaning of Section 409A. Furthermore, to
the extent that you is a “specified employee” within the meaning of Section 409A
(determined using the identification methodology selected by Company from time
to time, or if none, the default methodology) as of the date of your separation
from service, no amount that constitutes a deferral of compensation which is
payable on account of your separation from service shall paid to you before the
date (the “Delayed Payment Date”) which is the first day of the seventh month
after the date of your separation from service or, if earlier, the date of your
death following such separation from service. All such amounts that would, but
for this Section, become payable prior to the Delayed



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


Payment Date will be accumulated and paid on the Delayed Payment Date without
interest.
For each payment or benefit payable under this letter agreement that constitutes
a deferral of compensation subject to Section 409A of the Code, to the extent
required to avoid accelerated taxation and/or tax penalties under Section 409A,
a Change in Control shall be deemed to have occurred only if a change in the
ownership or effective control of Company or a change in ownership of a
substantial portion of the assets of Company shall also be deemed to have
occurred under Section 409A of the Code.
Each payment made under this letter agreement shall be treated as a separate
payment and the right to a series of installment payments under this letter
agreement shall be treated as a right to a series of separate payments.
With regard to any provision in this letter agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this letter agreement that
does not constitute a “deferral of compensation,” within the meaning of Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be deemed to be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect, and (iii) such payments shall be made on or before the
last day of your taxable year following the taxable year in which the expense
occurred.
Company intends that income provided to you pursuant to this letter agreement
will not be subject to taxation under Section 409A of the Code. However, Company
does not guarantee any particular tax effect for income provided to you pursuant
to this letter agreement.


Duties: Without prejudice to the previous section, you will at all times comply
with any codes, policies, procedures and rules of the Company. By signing this
offer, you acknowledge that you have received a copy of Criteo’s Code of
Business Conduct and Ethics, you will comply with all its provision and you
will, within 3 weeks following your start date carry out the Ethic’s online
training.
Amendment and Governing Law. This letter agreement may not be amended or
modified except by an express written agreement signed by you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes will be governed by the laws of the State of New
York.
Eligibility to Work in the United States. This offer of employment is contingent
upon the completion of reference checks satisfactory to the Company. Also, as
required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and eligibility for employment to work in
the United States.
Arbitration. By signing this letter agreement, and as a condition to your
employment with the Company, you agree to sign the enclosed Arbitration
Agreement.



--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


Background Check. Please understand that this offer is contingent upon a
background check (which shall be authorized by you). The Company will review the
results of the background check and may, at its sole discretion, withdraw this
offer of employment or terminate your employment upon such review.
Start Date. For purposes of this letter, your first day of work at Criteo is
expected to be September 8, 2020 and will be considered your “Employment Date”).
We are all delighted to extend you this offer and look forward to working with
you. To indicate your acceptance of the Company’s offer, please sign and date
this letter and return before the offer expiration date of August 31, 2020.


Regards,
CRITEO CORP


/s/ Denis Collin_________________________
By: Denis Collin
        


I have read and accept this employment offer:
Candidate Signature : /s/ Sarah Glickman_______________  Date :
_2020-8-27__________
          Sarah Glickman

